Citation Nr: 0940247	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-21 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to PTSD or diabetes mellitus type II.

4.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2004 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma that denied service 
connection for PTSD and for heart disorder, and denied an 
evaluation in excess of 20 percent for diabetes mellitus.  

The evidence developed during the course of this appeal shows 
that although the Veteran raised a claim of entitlement for 
service connection for PTSD specifically, he is currently 
diagnosed with 'major depression' associated with some of the 
same claimed symptoms.  The Court of Appeals for Veterans 
Claims (Court) recently found that the use of 'condition(s)' 
in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single 
claim can encompass more than one condition and that an 
appellant can reasonably expect that alternative current 
conditions within the scope of the filed claim will be 
considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As the Veteran's diagnosed major depression features some of 
the same symptoms for which he seeks benefits for PTSD, the 
Board believes that the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD, to 
specifically include major depression, was encompassed within 
the scope of the Veteran's claim on appeal.  However, the 
RO's adjudication of the claim clearly contemplated and 
addressed the issue of entitlement to service connection for 
a psychiatric disorder other than PTSD, to include major 
depression.  Indeed, during the course of this appeal an RO 
rating decision dated in March 2009 granted entitlement to 
service connection for major depressive disorder.  In a March 
2009 statement, the Veteran expressed that the March 2009 
grant satisfied his appeal with regard to depression, and 
expressly continued his claim of entitlement to service 
connection for PTSD.  Therefore, the Board finds that only 
the issue of entitlement to service connection for PTSD 
remains from the Veteran's broader claim of entitlement to 
service connection for a psychiatric disability.

The issue of entitlement to service connection for a heart 
disability is addressed in the REMAND portion of the decision 
below.  


FINDINGS OF FACT

1.  An unappealed rating decision dated in August 2003 most 
recently denied the Veteran's claim for service connection 
for PTSD.

2.  The evidence associated with the claims file subsequent 
to the August 2003 rating decision includes newly submitted 
evidence relating to an unestablished fact in a manner which 
presents a reasonable possibility of substantiating the claim 
of entitlement to service connection for PTSD.

3.  The Veteran is not shown to have engaged in combat with 
the enemy, and no specific in-service stressor events have 
been corroborated to have occurred by verifying official 
service records or any other adequate supporting evidence.

4.  PTSD was not manifested during service, nor is any 
current PTSD shown to be causally or etiologically related to 
service.

5.  The Veteran's diabetes mellitus type II has not been 
manifested by a need for prescribed regulation of activities.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the RO's August 2003 
decision is new and material, and the claim for entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2009).

3.  PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus type II have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's increased 
rating claim on appeal, the Board is required to ensure that 
the VA's 'duty to notify' and 'duty to assist' obligations 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the Veteran, including most recently in letters dated in 
January 2004 and November 2007.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The RO arguably did not provide the Veteran with adequate 
notice of the need to submit new and material evidence to 
reopen the claim for service connection for PTSD and advising 
the Veteran of the basis for the prior denial of that claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in 
light of the fact that the Board has reopened this claim in 
this decision, the Board finds that the Veteran has not been 
prejudiced by the failure to provide adequate notice pursuant 
to Kent.
 
The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  VA 
examination reports addressing the diabetes disease process 
involved in this appeal are of record, including those dated 
in May 2005, February 2007, and February 2008.  The Board 
finds that the VA examination reports are probative and 
adequate evidence concerning the Veteran's claim on appeal, 
as they have been prepared by competent medical experts who 
clinically inspected the Veteran's symptoms in connection 
with this claim on appeal and reported on the pertinent 
findings with clarity and detail.

The Board also notes that the Veteran has not been provided 
with a VA psychiatric examination specifically addressing the 
PTSD claim in connection with this appeal.  The Board 
declines to obtain a medical opinion with respect to the 
claim of service connection for PTSD because there are no 
verified in-service stressor events and no findings from a 
current psychiatric examination could serve to verify the 
occurrence of the Veteran's claimed stressors from service 
more than 40 years ago.  As discussed in more detail below, 
service connection for PTSD cannot be granted in this case 
without any verified in-service stressor events.  This is 
true even accepting that the Veteran is currently diagnosed 
with PTSD.  The duty to assist is not invoked where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).  
Evidence of a current diagnosis of PTSD is contained in the 
VA treatment reports in the claims file, and this diagnosis 
is not a matter of controversy in this case.  Thus, no 
additional development regarding current medical evidence 
would serve any practical purpose to support the Veteran's 
claim at this time.

As to VA's duty to assist in verifying alleged PTSD stressor 
events, the Board notes that the RO obtained the Veteran's 
service personnel records, which are available for review in 
the claims-file.  The Veteran has been unable to provide 
reasonably specific dates of the purported stressors or the 
names of the victims.  Unfortunately, the Veteran has never 
been able to tell the VA when his stressors occurred more 
specifically than giving a year or otherwise vague or broad 
timeframe.  The Board notes that the United Stated Army and 
Joint Services Records Research Center (JSRRC) has notified 
the VA on a number of occasions that it can only undertake a 
search to verify a stressor if it has a three month window 
within which the alleged stressor occurred.  The Board must 
find that no useful purpose would be serviced by going to 
JSRRC with this information.  Accordingly, adjudication of 
the claim of entitlement to service connection for PTSD may 
go forward without such a request.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("the 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); Wood 
v. Derwinski, 1 Vet. App. 190. 192 (1991); Olson v. Principi, 
3 Vet. App. 480, 483 (1992) ('the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.').  The Veteran has not otherwise 
presented details which may suggest a course of developing 
corroborating evidence.

The Veteran and his representative have not made the RO or 
the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.

New and Material Evidence

The Veteran essentially contends that he has PTSD that is due 
to stressful incidents during service in the Navy.  Service 
connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty, in 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
PTSD requires a medical diagnosis of the disorder; credible 
supporting evidence that a claimed in-service stressful event 
actually occurred; and a link, as established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).

The Veteran's claim for service connection for PTSD was 
initially considered and denied by the RO in a December 1997 
rating decision.  That rating decision denied service 
connection on the basis that "there is no diagnosis of 
posttraumatic stress disorder nor is there creditable 
stressor."  The Veteran was notified of that determination 
and of his appellate rights by way of a letter dated in 
January 1998, but the Veteran did not appeal that decision.  
As such, the December 1997 rating decision represents a final 
decision.

The Veteran petitioned to reopen his claim of entitlement to 
service connection for PTSD in October 2002.  The Veteran's 
claim was again considered and denied by the RO in rating 
decisions dated in December 2002 and August 2003.  These 
rating decisions found no evidence to change the 
determination in the December 1997 denial.  The Veteran was 
notified of those determinations and of his appellate rights 
by way of letters dated in December 2002 and August 2003, but 
the Veteran did not file any timely notice of disagreement 
concerning these decisions.  As such, the December 2002 and 
August 2003 rating decisions represent final decisions.

The Veteran again petitioned to reopen his claim of 
entitlement to service connection for PTSD in November 2003.  
As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is 'new and material.'

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Furthermore, 'material evidence' could be 'some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision.'  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The evidence newly added to the record since the prior final 
rating decision in this case features, most significantly, 
the Veteran's stressor statements dated May 2005 and June 
2006.  These statements provide the Veteran's testimony 
identifying a greater number of alleged stressor events with 
somewhat additional detail than was previously of record.  
Therefore, the Board finds that the new testimony regarding 
alleged in-service stressor events in this case featuring a 
Veteran who has been diagnosed with PTSD is material 
evidence.

Therefore, the Board finds that new and material evidence has 
been submitted that is sufficient to reopen the previously 
denied claim.  Thus, because the Board finds that new and 
material evidence has been received since the August 2003 RO 
decision that denied service connection for PTSD the claim is 
reopened and must be adjudicated de novo.  The Board may 
proceed to a consideration of the merits of the appeal at 
this time, as the RO also found new and material evidence to 
reopen this issue in June 2004 and has already adjudicated 
the issue on the merits during the course of this appeal.

Service Connection

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that a claimed in- 
service stressful event actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether a veteran engaged in 'combat with 
the enemy,' as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that a veteran engaged in 
combat with the enemy and an alleged stressor is combat-
related, then a veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required providing that such testimony is found to be 
'satisfactory,' i.e., credible, and 'consistent with the 
circumstances, conditions, or hardships of service.'  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the VA determines that a veteran did not engage 
in combat with the enemy or that a veteran engaged in combat 
with the enemy, but the alleged stressor is not combat- 
related, a veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates a veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value, of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).

The Veteran is not shown to be entitled to the 3.304(f) 
presumption concerning testimony of combat incidents from 
veterans shown to have participated in combat.  The Veteran's 
service personnel records do not reflect any combat-specific 
decorations, and the evidence of record does not otherwise 
demonstrate that the Veteran engaged in combat with enemy 
forces.  Neither is service in or around Vietnam, in and of 
itself, sufficient to demonstrate participation in combat in 
the capacity contemplated by 38 C.F.R. § 3.304(f).  The 
Veteran does not contend that he served in a combat capacity.

The fact that the Veteran does not benefit from the 3.304(f) 
presumption in this case only means that the Board cannot 
accept the Veteran's uncorroborated lay statements as 
sufficient evidence of the occurrence of a stressor event 
which is claimed to have caused PTSD.  The outcome of this 
case could be different if the Veteran provided evidence to 
corroborate an event which meets the applicable criteria and 
is determined by competent medical evidence to be a causal 
PTSD stressor resulting in a confirmed diagnosis of PTSD.  
The Board has no authority in this case to grant service 
connection for PTSD without a specific stressor event with 
verifying corroborating evidence.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been 'exposed to a 
traumatic event' in which 'the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others' and (2) 'the 
person's response [must have] involved intense fear, 
helplessness, or horror.'  DSM-IV at 427-28.  Cohen v. Brown, 
10 Vet. App. 128, 141 (1997).

An October 2006 RO memorandum shows a formal finding of a 
lack of information required to verify stressors in 
connection with the PTSD claim. The RO was unable to initiate 
a viable search for corroborating evidence which might assist 
the Veteran, because the Veteran has not provided 
sufficiently specific information as to the time and place of 
claimed stressor events.

The Veteran was furnished with a PTSD questionnaire in March 
2003 and was notified at that time of the information and 
evidence necessary to substantiate his claim.  The Veteran 
submitted his most thorough statement describing his claimed 
stressor events in May 2005.  The Board has reviewed this 
together with the Veteran's various statements of record to 
consider the Veteran's description of the alleged stressor 
events in this case.

In the May 2005 stressor statement, the Veteran described 
events during service "on an auxiliary non-combat vessel" 
responsible for refueling tasks "from around Nov 1962 until 
about July 1966."  The Veteran contends that "although my 
ship did not routinely engage in combat, we did serve during 
wartime and many of our duties were inherently dangerous and 
stressful."  The Veteran describes that he "frequently 
feared for my life."

The Veteran describes one event in which "my ship collided 
with another service vessel that caused considerable damage 
to both ships, but no one on my ship was injured."  The 
Veteran is only able to identify the timing of this event as 
"in 1963," and the location as "off the coast of Mexico."

The Veteran additionally describes that in 1964 he "spent 
about 10 days at sea 'mucking tanks.' ... These tanks ... were 
filled with dangerous vapors which made us all nauseous."  
The Veteran explains that crewmembers became ill, and that he 
"feared either injury from falling down or from an 
explosion."

The Veteran also described that he feared being swept 
overboard by a wave "which would almost certainly result in 
death as the action of the ship's propellers would not permit 
escape."  The Veteran recalls an incident "in 1963" in 
which three unidentified crewmembers were "severely 
injured."  The Veteran describes that "we were told that 
one of our injured ship mates had died but we later learned 
that this was a mistake and no one actually died."

The Veteran additionally describes that on a "Sunday morning 
off N. Vietnam," when a nearby U.S. ship commenced "flight 
operations" and "what appeared to be flank speed while 
bringing her missiles up into firing position."  The Veteran 
states that "[l]ater we learned that some N. Vietnamese migs 
had been heading out to sea presumably to attack us but they 
were driven ...."  The Veteran explains that he feared for his 
life because his ship was not equipped to protect him during 
such an attack.

Finally, the May 2005 statement refers to an incident "in 
1965" involving the collapse of a rig onto a spot where the 
Veteran had been working "only 45 minutes earlier."  The 
Veteran concludes the May 2005 statement by describing that 
he experienced significant stress, nightmares, sleepwalking, 
and drinking due to the conditions under which he had served.

In June 2006, the Veteran submitted a new statement 
explaining that "[n]ot only will I not be able to remember 
names but I cannot recall with confidence the chronology of 
events."  The Veteran then revisited descriptions of the rig 
collapse incident, vaguely indicating that the incident took 
place in "late 1965" or "early 1966."  The Veteran 
contends that the incident of the rig collapsing on the spot 
where he had previously been working "served to reinforce a 
pre-existing premonition of death."  The June 2006 statement 
then revisits the incident featuring a collision of ships, 
said to be in "1963 or early 1964" but the Veteran "can 
only guess at the time of this occurrence."  The Veteran 
further describes nearly falling overboard "several times" 
which "research will not be able to confirm...."  The June 
2006 statement also revisits the incident of the injured 
crewmen without adding new specific information.  Finally, 
the Veteran again expresses an account of learning that an 
enemy air attack may have nearly reached his ship, but is 
"unable to remember when it happened."

The Veteran's June 2009 hearing testimony revisits many of 
the stressors previously discussed, and provides some 
additional information regarding the Veteran's description of 
finding the body of a dead foreign seaman.  The Veteran 
described that an accident onboard a merchant ship from 
Sweden killed a seaman on that ship when it was near the 
Veteran's ship.  The Veteran stated that "I was standing 
along with guys that when they found the body, and they 
rolled him over and his eyes were black from the muck and 
that, but I'm-I just point out that those-those kinds of 
things happen."  The Veteran identified the event as having 
occurred in 1963, but revised this when he recalled that it 
was more likely in 1964; the Veteran was unable to offer more 
specific detail on the timing of the incident.

Multiple VA treatment records diagnose PTSD and discuss the 
Veteran's account of stressors.  These reports, including 
those dated in February 2003 and September 2003, identify 
"man killed or severely injured on Well Deck during WestPac 
engagement" and "D ring broke during WestPac in 1965-66 and 
could have killed him if he had not just left area where it 
crashed down."  An October 2002 private medical statement 
also diagnoses PTSD; this statement describes stress during 
service but does not offer any details regarding specific 
events.

A third-party lay statement dated in October 2002, apparently 
from a fellow crewman who served with the Veteran, describes 
a high pervading "level of stress" during service.  The 
statement also makes reference to some of the Veteran's 
claimed stressor events, but does not offer any further 
timing details nor any other new details beyond what the 
Veteran's own testimony provides.  Furthermore, this 
statement does not actually indicate that the author 
witnessed any of the Veteran's alleged stressors, nor does he 
describe actually witnessing the Veteran experiencing any 
specific trauma.  He describes being aware of a rig falling 
when the Veteran was not present and describes a ship 
collision, without mention of any involvement of the Veteran.  
Generally, this October 2002 statement is to the effect that 
the crew and the Veteran consistently dealt with danger, 
which is not demonstrative of the occurrence of a qualifying 
PTSD stressor event involving the Veteran.

Multiple third-party lay statements dated in March 2005 are 
of record, but each of these speak only to the fact that the 
Veteran's service brought him onshore in Vietnam on at least 
one occasion, and do not identify any new information 
regarding any potential stressor events.

The Board notes that the JSRRC has notified the VA on a 
number of occasions that it can only undertake a search to 
verify a stressor if it has a three month window within which 
the alleged stressor occurred.  The Veteran has been unable 
to provide sufficiently specific information identifying any 
sufficiently specific timeframe window.  Neither has the 
Veteran been able to provide any name or any other 
information permitting a reasonably viable official 
verification attempt of a qualifying stressor event.  Thus, 
the Board is unable to initiate further official records 
research as there are no sufficiently specific details of an 
identified qualifying stressor in the statements and evidence 
which are available in the claims file.

The Board has further considered whether the record suggests 
any additional avenues of research for potential verification 
of a qualifying stressor event.  However, the Board is unable 
to determine any alternative avenues for verification of any 
qualifying stressor event in this case.  The Board notes, for 
instance, that the Veteran states that he possesses a 
photograph of a helicopter evacuation of injured crewmen.  
However, the Board cannot find that submission of a 
photograph of a helicopter evacuation would reveal the date 
of the alleged event or demonstrate that the Veteran 
experienced, witnessed, or was himself confronted with an 
event meeting the DSM-IV standard for a PTSD stressor event.  
The Board is unable to identify any available avenue of 
research which, based upon the information of record, could 
be reasonably expected to confirm the occurrence of a 
specific stressor event meeting the criteria of the DSM-IV in 
this case.

The Veteran's service treatment records do not indicate, and 
the Veteran does not otherwise allege, any pertinent 
psychiatric treatment during service.  A service separation 
examination dated in August 1966 expressly shows that the 
Veteran was found to be psychiatrically 'normal' at that 
time.  There is otherwise no contemporaneous evidence 
suggesting any PTSD symptoms during service.  The Board 
acknowledges and has considered that PTSD may first manifest 
some time following a stressor event and still be causally 
related to that stressor event.  However, as discussed below, 
the Veteran has not viably identified any in-service stressor 
event in this case which may be appropriately verified as 
having occurred.

The essential question in this case involves whether the 
Veteran has identified any specific stressor-event during 
service which may be objectively verifiable.  In this case, 
the Board finds that the Veteran has not identified any 
potential stressor event which can be verified based upon the 
information presented by the Veteran.  The Board notes that 
without any verified stressor event, a PTSD diagnosis cannot 
be sufficient to establish entitlement to service connection.

Unfortunately, the Veteran's statements do not present an 
account of a stressor-event which might be reasonably 
corroborated under the circumstances.  The Veteran has not 
identified the timing of any verifiable event with sufficient 
specificity to permit research to reveal verifying official 
service department documentation.  The Veteran has indicated 
which year he believes certain alleged stressor events have 
taken place, but his June 2006 written testimony made clear 
that he "cannot recall with confidence the chronology of 
events."  It is clear from the record that there is no 
further potential to identify more specific timing for any 
verifiable qualifying stressor event in this case.  The Board 
again notes that the JSRRC has notified the VA on a number of 
occasions that it can only undertake a search to verify a 
stressor if it has a three month window within which the 
alleged stressor occurred.  The Veteran has not otherwise 
presented details which may otherwise suggest a course of 
developing corroborating evidence.

The Board notes that the Veteran's service records have been 
reviewed in seeking corroboration of a pertinent event 
correlated to the Veteran's described stressors, but the 
records contain no indication of any such event.  The Board 
notes that none of the Veteran's service records, nor any 
other contemporaneous evidence of record, provides any 
information which might help to verify the occurrence of the 
Veteran's described stressor events.  As such, the VA is 
unable to initiate a viable search for corroborating evidence 
which might assist the Veteran.

The Board emphasizes that at least one potential specific 
stressor event must be corroborated in order for service 
connection for PTSD to be warranted.  The Board may not 
accept the Veteran's testimony in this case without objective 
verification, as the Veteran is not shown to be a combat 
veteran for the purposes of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f).

Service in or near Vietnam alone does not constitute a 
specific stressor for which service connection may be 
granted.  The Board emphasizes that mere presence in a combat 
zone is not sufficient, solely in and of itself, to support a 
claim of service connection for PTSD.  A stressor must 
consist of a verified event during service. Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).

In this case, the law simply does not offer any basis for 
granting service connection for PTSD without a specific and 
corroborated stressor-event.  The Board understands the 
Veteran's testimony regarding experiencing stress and fear 
during service.  Nevertheless, sufficient corroborating 
evidence has not been presented to verify the occurrence of a 
qualifying stressor event.  The law simply does not offer any 
basis for granting service connection for PTSD without 
corroboration of a stressor event in this case.  
Consequently, absent probative supporting evidence to 
corroborate the occurrence of a specific stressor-event, an 
essential element for a grant of service connection for PTSD 
is not established.  In view of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  That benefit sought on appeal must, accordingly, be 
denied.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Diabetes

The Veteran contends that the current evaluation assigned for 
his diabetes mellitus type II does not accurately reflect the 
severity of that disability.  He reports that he experiences 
limitations that should warrant a higher evaluation.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of a veteran.  38 C.F.R. 
§ 4.3.

While a veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as 'staged 
ratings,' whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).

The severity of the Veteran's disability due to diabetes 
mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Under that Diagnostic Code, a 20 percent rating 
is warranted for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned when there is 
also evidence of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider as well as 
complications that would not be compensable if separately 
evaluated.

By way of background, the Veteran was awarded service 
connection for diabetes mellitus in a May 2005 rating 
decision.  The Veteran's diabetes mellitus was found to be 20 
percent disabling.  This 20 percent rating was continued in a 
May 2007 rating decision, and at that time, he was also 
awarded service connection, with separate ratings, for the 
related diabetic diagnoses of diabetic nephropathy, major 
depressive disorder, hypertension, diabetic dermatitis, 
peripheral neuropathy of the lower extremities, and erectile 
dysfunction.  The Veteran filed the instant request for an 
increased initial evaluation in January 2007.  The Veteran 
originally contended that an increased rating was warranted 
because "I now have to be on insulin," and currently 
contends that he should be entitled to a rating in excess of 
20 percent because he believes diabetes restricts his 
activities.

The report from the Veteran's most recent February 2008 VA 
examination is of record.  This report reflects that the 
Veteran "takes Insulin 20 units twice a day."  The 
examining physician indicated, however, that the Veteran was 
not under medical direction to follow a restricted or special 
diet and was not restricted in ability to perform strenuous 
activities.

The report from the Veteran's February 2007 QTC VA 
examination is also of record.  This report reflects that the 
Veteran was seeing a doctor six times per year for his 
diabetes treatment, and the Veteran was using oral medication 
to control the diabetes.  This report does not specify any 
dietary restrictions and does not indicate insulin use at 
that time.  In any event, however, it is most significant 
that the report from the February 2007 QTC VA examination 
expressly indicates that the physician found "[t]he diabetes 
does not cause any restriction of activities."

The Board has also reviewed the entirety of the Veteran's VA 
treatment records, but these records do not contain any 
indication to contradict the probative finding of both the 
February 2007 and February 2008 VA examiners; most 
significantly, the VA treatment records do not indicate that 
the Veteran has been medically prescribed any regulation of 
activities in connection with his diabetes disease process.  
The Board acknowledges that the Veteran testified during his 
June 2009 Board hearing that he understood some of his 
doctors as indicating that he should avoid exerting himself 
due to his diabetes pathology.  However, the Veteran was 
unable to clearly identify any doctors who have suggested 
that he restrict his activities, and a review of the medical 
evidence of record reveals no documentation of any such 
medically prescribed restriction of activities.  The Veteran 
also expressed uncertainty as to whether comments suggesting 
that he restrict his activities were related to his heart 
disease or his diabetes; the Veteran did indicate that the 
advice was perhaps out of concern for a "combination of 
both" his diabetes and heart disease.

In light of the absence of any evidence corroborating the 
Veteran's testimony that some unspecified doctors have 
suggested that he restrict his activities, the Board finds 
that the two VA examination reports discussed above are the 
most probative evidence addressing the question of whether 
the Veteran is under a medically prescribed restriction of 
activities.  The VA examination reports are both probative in 
that they both are authored by competent medical 
professionals specifically addressing the essential issue, 
informed by direct inspection of the Veteran, and interview 
of the Veteran regarding his symptoms and history.  The most 
recent of the VA examination reports, from the February 2008 
VA examination, also makes it expressly clear that the 
Veteran's claims file and documented medical history was 
reviewed by the examiner.  The Board finds that the two 
examination reports both indicating that the Veteran's 
activities are not restricted by his diabetes pathology 
probatively establish that fact.  As there is no competent 
medical evidence of record which contradicts the VA 
examination reports in this regard, nor any other evidence of 
record which probatively shows medically prescribed 
restriction of activities, the Board finds that the evidence 
shows that the Veteran's diabetes disease process does not 
manifest in medical restriction of activities.

In light of the foregoing evidence, the Board finds that the 
Veteran has been properly rated for his diabetes mellitus 
disease process.  There is no basis for assignment of a 
disability rating in excess of 20 percent for the diabetes 
disease process.  The Board again emphasizes that although 
the Veteran may require insulin and a restricted diet, there 
is no persuasive evidence that the Veteran's activities have 
been regulated by medical professionals in managing his 
diabetes.  As such, the Veteran most nearly meets the 
criteria for a 20 percent rating under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  In the absence of persuasive evidence 
of a need for regulation of activities, there is simply no 
basis for a higher rating for the diabetes disease process 
throughout the period on appeal.

Therefore, a preponderance of the evidence is against a 
rating in excess of 20 percent for the Veteran's diabetes 
mellitus disease process.  As the preponderance of the 
evidence weighs against the claim, the benefit-of- the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Board has reviewed the entirety of the evidence in the 
claims file, including additional private and VA treatment 
records together with lay statements.  Beyond what is 
discussed above, none of the other evidence of record 
probatively contradicts the findings discussed above that are 
supported by the most probative pertinent objective evidence, 
nor does any competent evidence otherwise show that any 
higher rating is warranted.  The Board acknowledges the lay 
testimony of the Veteran with regard to his experienced 
symptomatology, and has carefully considered this evidence 
with his contentions.  However, the Board finds that the most 
probative evidence of record, featuring objective competent 
medical findings, weighs significantly against finding 
entitlement to any increased rating in this case.

Although separate ratings can be assigned for separate 
periods of time based on the facts found, the evidence shows 
no medically prescribed regulation of activities at any time 
during the period on appeal.  An increased rating was not 
warranted at any point throughout the appeal period; hence 
"staged" ratings are not warranted.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In conclusion, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to a rating in excess of 20 percent for 
his diabetes mellitus disease process.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).

In this instance, the Veteran's limitations due to the 
diabetes disease process are clearly accounted for in General 
Rating Formula, which compensates for disability manifested 
by the need for insulin and a restricted diet.  The Board 
finds that the 20 percent rating adequately addresses the 
Veteran's disability.  As such, the Board finds that the 
diagnostic codes applied in evaluating the Veteran's service-
connected diabetes disease process adequately describe the 
current disability level and symptomatology and, therefore, 
referral for extraschedular rating is not warranted.

The Veteran does not assert that he is totally unemployable 
because of his diabetes mellitus, nor has he identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  In light of 
the preponderance of the probative evidence showing that the 
Veteran is not medically restricted from occupational or 
recreational activities, a rating in excess of 20 percent is 
denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent, the appeal is granted.

Service connection for PTSD is denied.

A rating in excess of 20 percent for diabetes mellitus type 
II is denied.


REMAND

The Veteran claims entitlement to service connection for a 
heart disorder.  The Board finds that additional development 
is warranted in this case.  Conflicting medical evidence 
regarding complex essential medical questions must be 
competently reconciled and the medical principles pertinent 
to this issue require more adequate clarification.

A June 2006 private medical statement from a Dr. DeLeon 
indicates that "[t]here's data to suggest that people with 
Diabetes (type 2) have a higher risk of developing 
cardiovascular disease."  A January 2007 medical statement 
from a VA doctor, Dr. Love, makes a stronger statement: "It 
is my medical opinion that [the Veteran]'s diabetes has more 
likely than not contributed to his development of coronary 
artery disease."  The Veteran has also submitted, in August 
2007, published information from the American Diabetes 
Association discussing medically recognized links between 
diabetes and cardiovascular disease; this information 
indicates that diabetes mellitus is a "dramatic" risk 
factor for heart disease, may accelerate the progression of 
heart disease, and "[m]ore than 65 percent of deaths in 
diabetes patients are attributed to heart and vascular 
disease."

On the other hand, a February 2007 QTC VA examination report 
states that the Veteran's "diabetes does not cause any 
complication such as ... heart ... [or] arteries....  The claimant 
does not have a non-diabetic condition that is aggravated by 
the diabetes."  A February 2008 VA examination report also 
states that the Veteran's diagnosed coronary artery disease 
is not a complication of diabetes and is not worsened by the 
diabetes.  The February 2008 report offers the rationale that 
"[the Veteran] said he had heart attack and a stent 
placement done in 1998.  Coronary artery disease was pre 
existed [sic] prior to onset of diabetes mellitus."  The 
report does not offer a discussion addressing when the 
Veteran's diabetes most likely had its onset, which is 
significant as the date of onset appears to be a significant 
point of controversy in this case.  The Veteran advances the 
plausible contention that the mere fact that his diabetes was 
diagnosed after his heart attack is not entirely persuasive 
in establishing that the actual onset of diabetes began after 
his heart attack.  The February 2008 report also does not 
further discuss a rationale for the conclusion that the 
Veteran's heart disease is not aggravated by diabetes 
mellitus.

In a May 2005 statement, the Veteran made a pair of pertinent 
contentions with regard to this issue.  First, the Board 
notes that the Veteran states: "A VA cardiologist seeing me 
for a treadmill test at the VAMC for Muskogee, OK told me 
that he believed I was already diabetic when I had my heart 
attack in 1998.  This statement suggests that a competent VA 
medical professional may have believed it likely that the 
Veteran's diabetes pathology manifested some years earlier 
than the date of the definitive medical diagnosis of 
diabetes.  The Board finds that such a suggestion appears 
plausible and reasonable, and this information could be 
highly important in this case because the date of the onset 
of diabetes is at the center of the leading medical rationale 
of record explaining why the Veteran's heart disease should 
not be linked to his diabetes.  Additional development, to 
include attempting to obtain from the VA cardiologist some 
written explanation of the described medical opinion could be 
highly significant in this case.

Secondly, the Veteran's May 2005 statement acknowledges that 
"[t]he definitive diagnosis of diabetes was made about 2 
years ago at the VA clinic," but directs attention to the 
fact that at "my recent examination a few weeks ago, I was 
told by the examining physician that the ulceration on the 
lower portion of each of my legs is related to diabetes.  
This skin condition has been present for nearly 15 years."  
Review of the May 2005 VA examination report confirms that 
the Veteran was diagnosed with "diabetic shin spots."  
Additionally, the May 2005 VA examination report includes a 
comment that the Veteran "was diagnosed with diabetes about 
a year ago but the actual onset is unknown."  This comment 
further suggests support for the Veteran's contention that 
the actual onset of his diabetes could have pre-dated his 
recent official medical diagnosis.

Before the Board can make an informed determination as to 
whether the positive or negative evidence in this case is 
most persuasive, greater clarity is required with regard to 
when the Veteran's diabetes is likely to have had its 
earliest pertinent onset; evidence assessing the Veteran's 
contention that his diabetes must have existed somewhat 
before the actual date of diagnosis would be most helpful in 
this case.  The Board believes a new medical opinion with a 
more adequate and persuasive discussion of the likely timing 
of the onset of the Veteran's diabetes mellitus pathology, 
and the likelihood that diabetes has causally contributed to 
or aggravated the heart disease, is warranted in this case 
where there is conflicting evidence.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should review the record 
and take any necessary action to ensure 
compliance with the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

2.  The RO/AMC should invite the Veteran 
to obtain and submit statements from any 
VA physicians, including the cardiologist 
who saw him for a treadmill test at the 
VAMC for Muskogee, OK, who have offered 
an opinion regarding the date of onset of 
his diabetes or its relationship to his 
heart disorder.

3.  The Veteran should be afforded an 
examination by an appropriate VA 
specialist to ascertain the nature and 
etiology of any heart disorder currently 
diagnosed.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file.  
Following the examination and review, the 
examiner is requested to offer an opinion 
as to whether any acquired heart disorder 
diagnosed in this Veteran is at least as 
likely as not (a 50 percent or greater 
probability) causally or etiologically 
related to the Veteran's service or to 
service-connected disability.  

In particular, the examiner is requested 
to discuss whether any current heart 
disorder has been caused or aggravated 
(chronically worsened or permanently 
increased in severity) by his service-
connected diabetes mellitus type II.  The 
examiner is asked to discuss the various 
conflicting medical opinions of record 
(including the June 2006 statement of Dr. 
DeLeon, the January 2007 statement of Dr. 
Love, the February 2007 QTC VA 
examination report, the February 2008 VA 
examination report, and the materials the 
Veteran submitted from the American 
Diabetes Association in August 2007.)

If any portion of the examiner's 
responses to the above relies upon the 
timing of onset of diabetes in the 
Veteran, the examiner is asked to please 
clearly discuss the medical rationale 
applied in determining when the diabetes 
disease process became active in the 
Veteran.  Please also address the 
Veteran's contention, including as 
expressed in his May 2005 statement, that 
there is reason to believe that his 
diabetes had onset prior to the date of 
its official medical diagnosis and 
perhaps prior to the date of his 1998 
heart attack.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history [,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


